Title: To Thomas Jefferson from Edmond Charles Genet, 16 May 179[3]
From: Genet, Edmond Charles
To: Jefferson, Thomas



Philadelphie le 16 Mai 1792 [1793].L’an 2e. de la R épublique francaise.

J’ai l’honneur de vous communiquer, Monsieur, une copie des lettres de créance qui m’ont été délivrées par le Conseil éxécutif de la République française; Je vous prie de vouloir bien les mettre Sous les yeux du Président des Etats unis et de me faire connoitre l’heure à laquelle Je pourrai les lui presenter ainsi qu’une lettre que la convention-nationale à chargé son Président de lui ecrire.
